
	
		II
		112th CONGRESS
		2d Session
		S. 3575
		IN THE SENATE OF THE UNITED STATES
		
			September 19, 2012
			Mr. Bennet introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Older Americans Act of 1965 to provide equal
		  treatment of LGBT older individuals. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the LGBT Elder Americans Act of
			 2012.
		2.Definitions
			(a)In
			 generalSection 102 of the Older Americans Act of 1965 (42 U.S.C.
			 3002) is amended—
				(1)in paragraph
			 (24)—
					(A)in subparagraph
			 (B), by striking and at the end;
					(B)in subparagraph
			 (C), by striking the period and inserting ; and; and
					(C)by adding at the
			 end the following:
						
							(D)status as an LGBT
				individual.
							;
					(2)by
			 redesignating—
					(A)paragraphs (36)
			 through (54) as paragraphs (38) through (56), respectively; and
					(B)paragraphs (34)
			 and (35) as paragraphs (35) and (36), respectively;
					(3)by inserting
			 after paragraph (33) the following:
					
						(34)The term
				LGBT, used with respect to an individual, means a lesbian, gay,
				bisexual, or transgender individual.
						;
				and
				(4)by inserting
			 after paragraph (36), as so redesignated, the following:
					
						(37)The term
				minority, used with respect to an individual, includes a lesbian,
				gay, bisexual, or transgender
				individual.
						.
				
				(b)Conforming
			 amendmentSection 215(e)(1)(J) of the Older Americans Act of 1965
			 (42 U.S.C. 3020e–1(e)(1)(J)) is amended by striking minorities
			 and inserting minority individuals.
			3.Administration
			 on aging
			(a)Establishment
			 of administrationSection 201 of the Older Americans Act of 1965
			 (42 U.S.C. 3011) is amended—
				(1)in subsection
			 (d)(3)(J), by inserting before the semicolon the following: , including
			 the effectiveness of such services in meeting the needs of LGBT older
			 individuals; and
				(2)by adding at the
			 end the following:
					
						(g)The Assistant
				Secretary is authorized to designate within the Administration a person to have
				responsibility for addressing issues affecting LGBT older
				individuals.
						.
				(b)Functions of
			 Assistant SecretarySection 202 of the Older Americans Act of
			 1965 (42 U.S.C. 3012) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph
			 (16)(A)(ii), by inserting , and separately specifying the number of such
			 individuals who are LGBT individuals before the semicolon;
					(B)in paragraph
			 (27)(C), by striking ; and and inserting a semicolon;
					(C)in paragraph
			 (28), by striking the period at the end and inserting ; and;
			 and
					(D)by adding at the
			 end the following:
						
							(29)conduct studies
				and collect data to determine the services that are needed by LGBT older
				individuals.
							;
				and
					(2)by adding at the
			 end the following:
					
						(g)(1)The Assistant Secretary
				shall, directly or by grant or contract, establish and operate the National
				Resource Center on Lesbian, Gay, Bisexual, and Transgender Aging (in this
				subsection referred to as the Center).
							(2)To address the unique challenges
				faced by LGBT older adults, the Center shall provide national, State, and local
				organizations, including those with a primary mission of serving LGBT
				individuals, and those with a primary mission of serving older adults, with the
				information and technical assistance the organizations need to effectively
				serve LGBT older adults.
							(3)The Center shall have 3 primary
				objectives, consisting of—
								(A)educating aging services organizations
				about the existence and special needs of LGBT older adults;
								(B)sensitizing LGBT organizations about
				the existence and special needs of older adults; and
								(C)providing educational resources to
				LGBT older adults and their caregivers.
								(4)(A)To be eligible to
				receive funds under this subsection, an entity—
									(i)shall have demonstrated expertise in
				working with organizations or individuals on issues affecting LGBT
				individuals;
									(ii)shall have documented experience in
				providing training and technical assistance on a national basis or a formal
				relationship with an organization that has that experience; and
									(iii)shall meet such other criteria as
				the Assistant Secretary shall issue.
									(B)To be eligible to receive funds under
				this subsection, an entity shall submit an application to the Assistant
				Secretary at such time, in such manner, and containing such information as the
				Assistant Secretary may require.
								(5)The Assistant Secretary shall make
				available to the Center on an annual basis such resources as are necessary for
				the Center to carry out effectively the functions of the Center under this Act
				and not less than the amount of resources made available to the National
				Resource Center on Lesbian, Gay, Bisexual, and Transgender Aging for fiscal
				year 2012.
							(6)The Assistant Secretary shall develop
				and issue operating standards and reporting requirements for the
				Center.
							.
				(c)ReportsSection
			 207 of the Older Americans Act of 1965 (42 U.S.C. 3018) is amended—
				(1)in subsection
			 (a)(3), by inserting LGBT individuals, after low-income
			 individuals,;
				(2)in subsection
			 (c)—
					(A)in paragraph (1),
			 by inserting , and separately specify the number of such individuals who
			 are LGBT individuals before the semicolon;
					(B)by redesignating
			 paragraphs (4) and (5) as paragraphs (5) and (6), respectively; and
					(C)by inserting
			 after paragraph (3) the following:
						
							(4)the effectiveness
				of such activities in assisting LGBT
				individuals;
							;
				and
					(3)by adding at the
			 end the following:
					
						(d)The Assistant
				Secretary shall ensure that—
							(1)no individual
				will be required to provide information regarding the sexual orientation or
				gender identity of the individual as a condition of participating in activities
				or receiving services under this Act; and
							(2)no agency or
				other entity providing activities or services under this Act, that receives,
				for the purposes of this Act, information regarding the sexual orientation or
				gender identity of an individual will disclose the information in any form that
				would permit such individual to be identified.
							(e)The Assistant
				Secretary shall develop appropriate protocols, demonstrations, tools, or
				guidance for use by State agencies and area agencies on aging, to ensure
				successful implementation of data collection requirements under section
				201(d)(3)(J), paragraphs (16)(A)(ii) and (29) of section 202(a), subsections
				(a)(3), (c)(1), and (c)(4), and section 307(a)(6), relating to LGBT
				individuals.
						(f)The Assistant
				Secretary shall determine when such data collection requirements shall apply,
				taking into consideration the complexity and importance of each requirement,
				but each requirement shall apply not later than 1 year after the date of
				enactment of the LGBT Elder Americans Act of
				2012.
						.
				4.Grants for state
			 and community programs on agingSection 301(a)(2) of the Older Americans Act
			 of 1965 (42 U.S.C. 3021(a)(2)) is amended—
			(1)in subparagraph
			 (E), by striking ; and and inserting a semicolon;
			(2)by redesignating
			 subparagraph (F) as subparagraph (G); and
			(3)by inserting
			 after subparagraph (E) the following:
				
					(F)organizations
				that serve LGBT individuals;
				and
					.
			5.Activities for
			 health, independence, and longevitySection 411(a)(11) of the Older Americans
			 Act of 1965 (42 U.S.C. 3032(a)(11)) is amended to read as follows:
			
				(11)conducting
				activities of national significance to promote quality and continuous
				improvement in the support and services provided to individuals with greatest
				social need, through activities that include needs assessment, program
				development and evaluation, training, technical assistance, and research,
				concerning—
					(A)addressing
				physical and mental health, disabilities, and health disparities;
					(B)providing
				long-term care, including in-home and community-based care;
					(C)providing
				informal care, and formal care in a facility setting;
					(D)providing access
				to culturally responsive health and human services; and
					(E)addressing other
				gaps in assistance and issues that the Assistant Secretary determines are of
				particular importance to older individuals with greatest social
				need.
					.
		6.Data on
			 discriminationSection
			 712(a)(3) of the Older Americans Act of 1965 (42 U.S.C. 3058g(a)(3)) is
			 amended—
			(1)by redesignating
			 subparagraphs (F) through (I) as subparagraphs (G) through (J); and
			(2)by inserting
			 after subparagraph (E) the following:
				
					(F)collect and
				analyze data, relating to discrimination against LGBT older individuals on the
				basis of actual or perceived sexual orientation or gender identity in the
				admission to, transfer or discharge from, or lack of adequate care provided in
				long term care settings, and shall include the analyses in the
				reports;
					.
			
